DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-7 are currently pending and are examined below.

Information Disclosure Statement
The information disclosure statement filed on March 22, 2021 has been considered. An initialed copy of the IDS accompanies this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rissin et al. (US 2016/0123969 A1; IDS entered 03/22/2021) in view of Farokhzad et al. (US 9,333,163 B2).
	Regarding Claim 1, Rissin et al. teach a composition (Paragraph [0014]) comprising:
	a bead having a surface comprising functional groups attached to the surface of the bead (Paragraph [0060], carboxyl-functionalized paramagnetic beads), wherein:
	a functional group is chemically bonded to a reporter species; and
	a functional group is chemically bonded to a targeting entity (Paragraphs [0061]-[0063] teach a specific embodiment wherein a fluorescent dye (i.e. a reporter species) and an antibody (i.e. a targeting entity) are chemically bonded to a bead via functional groups; see also Paragraphs [0026], [0037] and [0040] teaching generic embodiments).
	Rissin et al. fail to explicitly teach a bead with a first functional group attached to the surface of the bead and a second functional group (i.e., two different functional groups). 
	However, Farokhzad et al. teach a particle wherein a first functional group is attached to the surface of the particle and a second functional group is separately attached to the surface of the particle (Column 9, Lines 27-40; Column 10, Lines 5-8, Figure 1; Column 10, Lines 40-54, Figure 2A-2F), and methods for preparing such particles (e.g. Column 11, Lines 16-27; Column 11, Lines 29-38). Farokhzad teach multiple functionalized domains (i.e., separate functional groups on the same surface) provide controllable particle binding and orientation on the surface of the beads (Column 1, Lines 57-59),
 	One of ordinary skill in the art would have substituted the technique of preparing functionalized beads as taught by Rissin et al. with the known technique of preparing particles with two separately attached functional groups, as taught by Farokhzad et al, for the purpose of having controllable particle binding and orientation on the surface of the beads, as taught by Farokhzad et al. (Column 1, Lines 56-58), and to enable the bead to bind to various combinations of different molecular species (Column 9, Lines 33-40). 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Rissin et al. and Farokhzad et al. are similarly both directed to beads comprising functionalized surfaces for attaching a plurality of different species, and also because Farokhzad et al. teach their surface functionalization (having multiple different functional groups at the surface) is advantageous for several types of applications.
Claim 2 further limits Claim 1, wherein “the reporter species is a dye”.  Rissin et al. teach a functionalized bead with a chemically bonded dye (Paragraph [0062]; see also Paragraphs [0040] and [0042]).
Claim 3 further limits Claim 2, wherein “the targeting entity is a protein” and Claim 4 further limits Claim 3, wherein “the targeting entity is an antibody”. Rissin et al. teach a functionalized bead with a chemically bonded protein, specifically an antibody (Paragraph [0063]; see also Paragraphs [0040] and [0043]-[0044]).
Claim 5 further limits Claim 1, wherein “the first functional groups comprise carboxylic
acids, amides, and/or thiols”, and Claim 6 further limits Claim 1, wherein “the second functional groups comprise carboxylic acids, amides, and/or thiols”. Rissin et al. does teach functional groups comprising carboxylic acids, amides, and/or thiols (Paragraph [0030] and Claim 7). 
Regarding Claim 7, Rissin et al. teach the bead having a diameter between about 0.1 micrometer and about 100 micrometers (Paragraph [0049] refers to “objects” within the claimed size range, Paragraph [0050] specifies said “objects” may be beads).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSUE A RODRIGUEZ-CORDERO whose telephone number is (571)270-1805. The examiner can normally be reached M-R 8am-4pm, Every Other F 8pm-4pm (AST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.C./Examiner, Art Unit 4161                                                                                                                                                                                                        
/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641